Dissenting opinion of
Beatty, C. J.
I fully concur with my associates so far as the first point in this case is concerned. I think there can be no reasonable doubt that the Gas Company was bound to furnish the city with a certain amount of gas, as specified in the Act, free of cost.
As to the other branch of the case, I .differ entirely from the views expressed by my associates.
The second section of the Act provides that the corporation shall exist for the period of ten years from the approval of the Act of incorporation.
The third section confers certain rights and powers on the corporation, such as erecting buildings, works for the manufacture of gas, the right to excavate the streets for laying pipe, etc.
The fourth section prescribes the time within which the company shall organize. The fifth section in the original Act reads as follows:
££ The said company shall, within the period of six months from and after the approval of this Act, commence the construction of the works necessary for the manufacture or production of illuminating gas, and shall, within twenty months from and after the approval of this Act, complete the same.”
*334Which was afterwards amended so as to read as follows:
“ The said company shall, within the period of six months from and after the approval of this Act, commence the construction of the works necessary for the manufacture or production of illuminating gas, and shall complete the same on or before the first day of June, a.d. 1864.”
The sixth and last section reads as follows :
“ It shall be compulsory on said company to provide said city, or cities, with sufficient gas to supply five (5) burners for the public streets for the first year; for the second year sufficient gas to supply ten (10) burners; and for each year thereafter sufficient gas for fifteen (U5) burners; the lamps, burners, and lamp posts to be provided by the proper authorities.”
Although the fifth section of the original and amended Act merely requires the “ works necessary for the manufacture or production of illuminating gas” to be completed within a given time, and say nothing about the placing of the pipes for its distribution, it is evident to my mind that the Legislature intended that the company should be ready for distribution of the gas when the works were completed. It can hardly be doubted that any company, engaged in erecting costly gas works, would at the same time lay down pipes through some of the principal streets of the city to be supplied, so that as soon as the works were done the supplying of gas might be commenced. It appears to me that it is sufficiently plain that the Legislature intended to require the company to be ready to furnish gas to the city by the first day of June, 1864.
The sixth section requires the Gas Company to furnish gas enough for five burners for the first year, ten burners, for the _ second, and fifteen for each year thereafter. The question is : What is meant by the first year? The charter is granted for ten years after the approval of the Act of incorporation, which ivas in November, 1861; but the gas works are not required to be done until June 1st, 1864.. Now, the first year could not mean the first year after incorporation, because there would be no works ready for manufacturing for more than one year, if the company took the' time allowed to complete the works. It appears to me it meant the first year after the works were completed. If this was not the *335time intended, then no definite time is fixed by the statute. It is all left to conjecture and doubt. According to the views of my associates on this subject, whilst the Legislature has carefully provided when the gas works shall be finished, it has wholly failed to fix a time when the citizens shall be given the privilege to receive the benefits of the gas. Now, the whole object of fixing the time when the works should be finished was doubtless with a view of securing the citizens the benefit of the gas. I do not think the law is so defectively worded as to have totally failed to attain the end for which it was framed. Whilst the wording of the law is not quite so explicit as it might have been, the intention is apparent and should be carried out.
There is no necessity of holding that the Gas Company should have a reasonable time after the completion of their houses, works, etc., for the laying of pipes. They had a reasonable time in which to lay the pipes before the works were completed. There was nothing to hinder laying the pipes simultaneously with the building of houses, etc.
If, then, I am correct in holding that the first year, as contemplated by Sec. 6 of the Act, commenced June 1st, 1864, it was the duty of the Gas Company to furnish five burners per night from June 1st, 1864, to June 1st, 1865; from June 1st, 1865, to furnish ten burners for the period of one year. But by the judgment of'the Court below the city is made to pay for five extra burners between the first of June, 1865, and the first of December, 1865, although only ten burners were furnished during that time. This is clearly wrong, if I am correct about the time when the first year commenced.
The judgment is for the value of five extra burners for a period of twelve months, whilst, if I am right, it could have been only for five months and thirteen days — say from December 18th to June 1st, at the most.
But I am by no means satisfied that any judgment was proper against the city. The company, as I read the law, was bound to be ready to furnish gas, to the extent of five burners, from the first day of June, 1864, but they only began to furnish it on the eighteenth of December, after near half the year was gone. They *336then furnished double the quantity the law required them to furnish.
Now it would seem, in the absence of all testimony explaining the matter, rather more probable that the company furnished this double quantity in the latter part of the year to make up for their shortcomings in the beginning, than that it was furnished with the expectation that the city would pay for it.
If the company was bound to furnish gas from the first of June, and was not ready to furnish until the eighteenth of December, it was liable to the city in damages. The extra five burners furnished afterwards would have been an offset against this liability. But, on the other hand, if the company was ready to furnish the gas on the first of June, and it was not furnished because the city had not procured the lamps, burners, etc., then the company was not in fault, and would not have been liable to make up for the lost time. The findings are so defective that I cannot determine whether judgment should or should not have been given against the city for the value of the extra five burners, from December 18th, 1864, to' June 1st, 1865, but feel satisfied that so far as the allowance is made against the city for the period between June 1st, 1865, and December 18th, 1865, it is erroneous.
I therefore think the judgment should be reversed.